DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-4 and 6-21 are pending, claims 1-4 and 6-8, 10-13, and 18-20 are amended, claim 5 is cancelled, claim 21 is new. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (U.S. 6,248,380) in view of Wolf (U.S. 2014/023079).
With respect to claim 1, Kocher discloses a diffuser of an active liquid agent (figure 2, liquid of #16), for the treatment of a gaseous or liquid environment (environment outside of #10, being a gaseous environment), the diffuser comprising:
	a container (figure 2, the package #10, having walls #18 and 20) of said active agent, at least partly closed by a grid (figure 6, #26) configured to retain in position said active liquid agent, said container and the grid being covered in advance of a first use of the diffuser by an external barrier film (figure 6, #28), that is configured to be peeled off (figure 6) of the diffuser at the first use of the diffuser in order to make said grid operative to allow emission of the active liquid agent toward the gaseous or liquid environment (abstract), said gird and the external barrier film being formed as a single multilayer 
	Wolf discloses, figure 4 and paragraph 0047, plugs #49 which are part of the upper removable layer and are plugging apertures #38 of a lower layer where the fluid comes out of. Further disclosing, paragraph 0052, that maximum blocking is achieved when the plug is sized and shaped to fit into the aperture. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plugs of Wolf which extend from an upper removable layer through the apertures of a lower layer into the at of Kocher, allowing for maximum blocking of the fluid from passing through the barrier of Kocher by utilizing a complete seal not just around the edges but in the apertures of the lower film. 
With respect to claim 2, Kocher said multilayer film further comprises an intermediate release layer (figure 6, the layer of #26 which is removed along with that of #28) between said external barrier layer and said inner sealing layer (figure 6).
With respect to claim 3, Kocher discloses said inner sealing layer is configured to maintain in  the position the active liquid agent (figure 2 and 6, as it maintains anything within the space of the container), the inner sealing layer being internally structured with the incision portions which run through an entire thickness of said inner sealing layer (as seen in the combination in the rejection of 
said intermediate release layer  configured to facilitate detachment by peeling between said intermediate release layer and the inner sealing layer (figure 6), when a sufficient traction effort is imparted to the  external barrier layer (figure 6, as #56 is separated).
With respect to claim 6, Kocher discloses a peripheral inner edge (figure 6, the inner edge of the lower section of #26) of the inner sealing layer of said multilayer film is thermally welded onto a flange edge of said container (figure 6, #22, at heat welds #30),
With respect to claim 7, Kocher discloses said inner sealing layer has an inner structure of incisions (figure 6, the plugs going into holes #66) which extend at least across an entire depth thereof (figure 6, through the entire depth as noted being done in Wolf, figure 4a and 8), according to one or more closed lines which delimit a perimeter of said removable incision portions areas, that are no longer laterally connected to the remaining part of said inner sealing layer (where the noted removable incision portions areas are plugs formed from the layer of 28 which go into and “plug” the holes #66 and are removed the noted closed lines being the outer lines of #66 which the pug abutts).
With respect to claim 8, Kocher discloses said incision portions of the inner sealing layer remaining adherent to said external barrier layer (being noted formed from the external barrier layer such that when the external barrier layer is removed the noted plugs/incision portions are also removed from the noted holes(incisions)),  leave corresponding cavities in said inner sealing layer, upon the removal of said external barrier layer (the cavities being the cavities #66).

With respect to claim 13, Kocher discloses (currently amended) A manufacturing process of a diffuser as in claim 1, the process comprising :
forming said multilayer film (figure 6), with at least the inner sealing layer and at least the external barrier layer (figure 6), 
cutting at least said inner sealing layer (figure 6, forming the holes #66 out of the material layer of #26) according to closed-perimeter incision lines which run through an entire thickness of said inner sealing layer (figure 6), according to a predefined pattern which defines the removable incision portions (as modified where the plugs go into the holes #66) that are no longer laterally connected with the remaining part of said inner sealing layer (figure 6); and
applying and accurately welding  an inner edge of said multilayer film onto a flange edge of said container (figure 6, as 30/32 are welds, noted welding the film to the support member, abstract)
With respect to claim 14, Kocher discloses said incision lines extend at least partly into said intermediate release layer (as such lines extend through the intermediate release layer, #54, the upper layer of #26 which gets peeled away with layer #28).
With respect to claim 15, Kocher discloses said incision lines are performed mechanically, with cutting blades at a controlled cutting depth (column 14 rows 5-20).
With respect to claim 16, Kocher discloses said incision lines are performed thermo-mechanically, with thermal-action knives with controlled cutting depth (column 14 rows 5-20).
With respect to claim 17, Kocher discloses said incision lines are performed with a laser cut, adjusting the cutting depth by controlling the applied power (column 14 rows 5-20).

With respect to claim 19, Kocher discloses a peripheral inner edge of the inner sealing
Layer of said multilayer film is thermally welded onto a flange edge of said container (abstract, figure 6, at the welds of 32/30).
With respect to claim 20, Kocher discloses a peripheral inner edge of the inner sealing layer of said multilayer film is thermally welded onto a flange edge of said container (abstract, figure 6, at the welds of 32/30).
With respect to claim 21, Kocher discloses an intermediate release layer in between the inner sealing layer and the external barrier layer (figure 6, the upper layers of #26 that are pulled away with #28).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Wolf as applied to claim 3 above, and further in view of Trent (U.S. 2010/0270392)
With respect to claim 4, Kocher discloses said multilayer film comprises said inner sealing layer that is a PE plastic material (50/52/56/58 being polyethylene, column 10 rows 65-68), said intermediate release layer that is a PP plastic material (column 11 rows 1-9), but fails to disclose said external barrier layer that is aluminum.
Trent discloses, paragraph 0036, using aluminum foil 108c as the material of an outer layer, as it is impermeable to the material within. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate aluminum to the external layer as disclosed by Trent into the layers of Kocher as modified, since such material is known to form an impermeable layer.  
Allowable Subject Matter
Claims 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments/Amendments
	The Amendment filed (08/21/2020) has been entered. Currently claims 1-4 and 6-21 are pending, claims 1-4 and 6-8, 10-13, and 18-20 are amended, claim 5 is cancelled, claim 21 is new. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (04/21/2020). 	
Applicant’s arguments with respect to claim(s) 08/21/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	Wednesday, January 13, 2021